Claimant, a girl of fourteen years of age, was struck by a swing in the playground at Lincoln Park, Chicago, on June 25, 1915. She sustained a fracture above the right knee and certain other injuries. The declaration as filed contained no allegation of any negligence on the part of the State or any of its employees, but testimony has been taken, and the case tried on the theory that there is some allegation of such nature. From the evidence, it is apparent that the injured claimant was on a path, that the swings projected over the path, and that she was caught by one of the swings as she was attempting to fix her hat, and dragged, and sustained the injury complained of. There were no attendants in charge at the time, they being in another part of the park. Claimant was confiled to a hospital for five weeks, and did not return to work for three months; she had been working and was earning $5.00 per week. We have before us many suggestions both by claimant’s attorney, and the family pastor, that the family is in very poor circumstances, and the case as presented would seem,to be more an appeal for a charitable contribution by this Court than for relief as provided by law. There is no claim that the injured was not,of sufficient age or mentality to exercise care for her own safety, and there is actually nothing in the evidence- that could substantiate a finding for claimant. We have so repeatedly held that the State is not liable for the torts of its agents where it is exercising a .governmental function, that further discussion along this line would be needless. The claim is rejected.